Case 8:15-cv-02034-JVS-JCG Document 859-9 Filed 10/28/19 Page 1 of 4 Page ID
                                 #:65342




                          EXHIBIT 6




                       DECLARATION OF JENNIFER FERNANDES            EXHIBIT 6
           Case 8:15-cv-02034-JVS-JCG Document 859-9 Filed 10/28/19 Page 2 of 4 Page ID
                                            #:65343
Jennifer Fernandes

From:                  Jennifer Fernandes
Sent:                  Monday, August 12, 2019 10:26 AM
To:                    Ccarlberg
Subject:               Re: Declaration for your Review re Trycia
Attachments:           2019-8-12 - Declaration of Charlotte Carlberg.docx


Good Morning Charlotte:

I hope you had a good weekend. We revised your declaration per our conversations. As we discussed, please feel free
to remove, edit or add anything you want to this document. We will revise it any way you feel comfortable. We need to
make sure the document is truthful on all respects. So please don’t hesitate to let us know if you see anything that is
inaccurate, misleading, or incomplete.

If you have no revisions, please let us know and we can finalize the document. You are also free to make changes
directly in the Word file, but please let us know what you change. I will then send you a final PDF version for signature.

I am available to answer any questions you have. You are also free to speak with any of the attorneys about how or
when we might use this document. They would be pleased to explain how we intend to correct the record, hold Ferrell
accountable, and otherwise keep your involvement to a minimum.

Let me know if you find any other documents showing that Ferrell’s declaration was false. We can attach those as
supporting exhibits.

Thank you again for all your help.

Jennifer

On Sat, Aug 10, 2019 at 4:37 PM Jennifer Fernandes <jfernandes@emord.com> wrote:
 That's o.k. I'll revise the declaration regarding those dates and will get a revised version to you shortly.

 Thank you very much.

 On Sat, Aug 10, 2019 at 4:23 PM Ccarlberg <ccarlberg@aol.com> wrote:
  My dates, looking back on Trycias Facebook are wrong. I see pics of her at their house during Nov, Dec, Feb,
  March. But at my house Dec.24/25 Christmas. Maryann will have pics and dates as well. So, can’t sign declaration
  with certainty.

  Sent from my iPhone

  On Aug 10, 2019, at 3:17 PM, Jennifer Fernandes <jfernandes@emord.com> wrote:

            We can change anything you want.

            On Sat, Aug 10, 2019, 3:16 PM Ccarlberg <ccarlberg@aol.com> wrote:
             I cannot sign this due to dates that she actually did stay at their house. I will need to confer with the
             Bucs to be sure on dates.

             Sent from my iPhone

                                                               1
                                           DECLARATION OF JENNIFER FERNANDES                                 EXHIBIT 6
     Case 8:15-cv-02034-JVS-JCG Document 859-9 Filed 10/28/19 Page 3 of 4 Page ID
                                      #:65344

          On Aug 10, 2019, at 12:46 PM, Jennifer Fernandes <jfernandes@emord.com> wrote:

                   Hello Charlotte:

                   I have attached a declaration for your review and signature. As we discussed, please
                   feel free to remove, edit or add anything you want to this document. We will revise
                   it any way you feel comfortable. We need to make sure the document is truthful on
                   all respects. So please don’t hesitate to let us know if you see anything that is
                   inaccurate, misleading, or incomplete.

                   If you have no revisions, please let us know and we can finalize the document. You
                   are also free to make changes directly in the Word file, but please let us know what
                   you change. I will then send you a final PDF version for signature.

                   I am available to answer any questions you have. You are also free to speak with any
                   of the attorneys about how or when we might use this document. They would be
                   pleased to explain how we intend to correct the record, hold Ferrell accountable,
                   and otherwise keep your involvement to a minimum.

                   Let me know if you find any other documents showing that Ferrell’s declaration was
                   false. We can attach those as supporting exhibits.

                   Thank you again for all your help.

                   ‐‐

                   Jennifer Fernandes | Paralegal | Emord & Associates, P.C. | 2730 S Val Vista Dr, Bldg 6,
                   Ste 133 | Gilbert, AZ 85295

                   Firm: (602) 388-8899 | Direct: (480) 500-5821 | Facsimile: (602) 393-4361 |www.emord.com

                        To help protect y our priv acy ,
                        Micro so ft Office prev ented
                        auto matic downlo ad o f this
                        picture from the Internet.




                   NOTICE: This is a confidential communication intended for the recipient listed above. The content
                   of this communication is protected from disclosure by the attorney-client privilege and the work
                   product doctrine. If you are not the intended recipient, you should treat this communication as
                   strictly confidential and provide it to the person intended. Duplication or distribution of this
                   communication is prohibited by the sender. If this communication has been sent to you in error,
                   please notify the sender and then immediately destroy the document.




                   <2019‐8‐10 ‐ Declaration of Charlotte Carlberg.docx>




‐‐

Jennifer Fernandes | Paralegal | Emord & Associates, P.C. | 2730 S Val Vista Dr, Bldg 6, Ste 133 | Gilbert, AZ 85295

Firm: (602) 388-8899 | Direct: (480) 500-5821 | Facsimile: (602) 393-4361 |www.emord.com


                                                                              2
                                                           DECLARATION OF JENNIFER FERNANDES                  EXHIBIT 6
                                                     Case 8:15-cv-02034-JVS-JCG Document 859-9 Filed 10/28/19 Page 4 of 4 Page ID
                                                                                      #:65345
                        To help protect y our priv acy ,
                        Micro so ft Office prev ented
                        auto matic downlo ad o f this
                        picture from the Internet.




 NOTICE: This is a confidential communication intended for the recipient listed above. The content of this communication is protected
 from disclosure by the attorney-client privilege and the work product doctrine. If you are not the intended recipient, you should treat this
 communication as strictly confidential and provide it to the person intended. Duplication or distribution of this communication is
 prohibited by the sender. If this communication has been sent to you in error, please notify the sender and then immediately destroy the
 document.




‐‐

Jennifer Fernandes | Paralegal | Emord & Associates, P.C. | 2730 S Val Vista Dr, Bldg 6, Ste 133 | Gilbert, AZ 85295

Firm: (602) 388-8899 | Direct: (480) 500-5821 | Facsimile: (602) 393-4361 |www.emord.com

     To help protect y our priv acy ,
     Micro so ft Office prev ented
     auto matic downlo ad o f this
     picture from the Internet.




NOTICE: This is a confidential communication intended for the recipient listed above. The content of this communication is protected from
disclosure by the attorney-client privilege and the work product doctrine. If you are not the intended recipient, you should treat this
communication as strictly confidential and provide it to the person intended. Duplication or distribution of this communication is prohibited
by the sender. If this communication has been sent to you in error, please notify the sender and then immediately destroy the document.




                                                                                            3
                                                                            DECLARATION OF JENNIFER FERNANDES            EXHIBIT 6
